Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto et al. (US 2005/0057958 A1; hereinafter “Miyamoto”).

Regarding claim 1:  Miyamoto (FIG. 1) teaches a memory cell arrangement, comprising:
     a first set of memory cell drivers (ROW DECODER 2 comprises word line drivers, an instance of such a word line driver is illustrated in FIG. 15) and a second set of memory cell drivers (COLUMN DECODER 3 and SENSE AMPLIFIER 14 together comprises bit line drivers, at least a portion of such a bit line driver is illustrated in FIG. 17; the second set may be all or a portion of these bit line drivers), each memory [cell] driver of the and second set of memory cell drivers comprising:
          a first supply node (SLSX or USSX in each driver of the first set, HSY or LSY in each driver of the second set) and a second supply node (USSX or SLSX, respectively, in each driver of the first set, LSY or HSY, respectively, in each driver of the second set),
          a plurality of input nodes to receive a plurality of input voltages (input nodes RALOW and RAUPP in each driver of the first set, and ND3 and/or ND4 and/or BLT and/or BLB and/or BLTG in each driver of the second set),
          one or more output nodes (output node WL in each driver of the first set, and BLT and/or BLB in each driver of the second set), and
         a logic circuit (transistors 52, 53, 56, 57, and/or inverter 61 in FIG. 15, and transistors 82-91 in FIG. 17) connected to the first supply node, the second supply node, the plurality of input nodes, and the one or more output nodes (as seen in each of FIG. 15 and FIG. 17 for the respective drivers), wherein the logic circuit comprises one or more logic gates (transistor gates or inverter in FIG. 15; transistor gates but note that transistor pairs in FIG. 17 also form inverters, for example, when LSY is LOW and HSY is HIGH) and is configured to connect, via the one or more logic gates, either the first supply node or the second supply node to the one or more output nodes, in response to the plurality of input voltages (as illustrated and understood by one of ordinary skill in art but also FIG. 4 illustrates what supply voltages are outputted to the word lines and bit lines during first and second write operations during T3 and T5, respectively, for example), wherein the first supply node (SLSX, for example) of the first set of memory cell drivers is configured to receive a first supply voltage (VCC on SLSX, for example, during T3 in the first write operation), the second supply node of the first set of memory cell drivers is configured to receive a second supply voltage (1/3 x VCC on USSX during T3 in the first write operation), the first supply node of the second set of memory cell driver[s] is configured to receive a third supply voltage (2/3 x VCC during T3 in the first write operation), and the second supply node of the second set of memory cell drivers is configured to receive a fourth supply voltage (VSS during T3 in the first write operation); 
          one or more first control lines (word lines WL) connected to the one or more output nodes of each memory cell driver of the first set of memory cell drivers (FIG. 15); one or more second control lines (bit lines BL) connected to the one or more output nodes of each memory cell driver of the second set of memory cell drivers (FIG. 17); and 2Serial No. 16/861,640; Filed 4/29/2020Docket No. 55005-0016 Reply to Office Action 
          a plurality of memory cells ([0090]; FIG. 2; a ferroelectric capacitor having one terminal connected to a WL and the other to a BL), wherein each memory cell of the plurality of memory cells comprises one or more first control nodes (a first capacitor terminal connected to a WL) and one or more second control nodes (a second terminal of the capacitor connected to a BL), wherein the one or more first control nodes and the one or more second control nodes of each memory cell of the plurality of memory cells are connected to the one or more first control lines (WL) and the one or more second control lines (BL) respectively.

Regarding claim 2:  Miyamoto teaches the memory cell arrangement of claim 1, wherein each memory cell of the plurality of memory cells is unambiguously assigned to one memory cell driver of the first set of memory cell drivers and one memory cell driver of the second set of memory cell drivers (as is typical in the art, each row of memory cells is assigned to a single respective word line driver, and each column of memory cells is assigned to a single respective bit line driver; see FIG. 2, FIG. 15, and FIG. 17).

Regarding claim 3:  Miyamoto teaches the memory cell arrangement of claim 1, further comprising: 
    a voltage supply circuit (10, 12, and 13 in FIG. 1) configured to provide the first supply voltage (VCC) and the second supply voltage (1/3 x VCC) to each memory cell driver of the first set of memory cell drivers, and provide the third supply voltage (2/3 x VCC) and the fourth supply voltage (VSS=ground or 0V; see the ground symbols in FIG. 16, which may be output onto HSY or LSY depending on inputs) to each memory cell driver of the second set of memory cell drivers, wherein the first supply voltage and the second supply voltage of the first set of memory cell drivers are generated with an offset relative to the third supply voltage and the fourth supply voltage[, respectively,] of the second set of memory cell drivers (the difference between the first and third supply voltages is 1/3 x VCC, and the difference between the second and fourth supply voltages is 1/3 x VCC; hence, the offset is equal to 1/3 X VCC).

Regarding claim 4:  Miyamoto teaches the memory cell arrangement of claim 3, 3Serial No. 16/861,640; Filed 4/29/2020Docket No. 55005-0016 Reply to Office Action wherein the plurality of memory cells define a write voltage for writing respective memory cells of the plurality of memory cells; and wherein a voltage difference between the first supply voltage and the second supply voltage is substantially equal to about two thirds of the write voltage (2/3 x VCC), and wherein a voltage difference between the third supply voltage and the fourth supply voltage is substantially equal to about two thirds of the write voltage (2/3 x VCC).

Regarding claim 5:  Miyamoto teaches the memory cell arrangement of claim 4, wherein the offset is substantially equal to about one third of the write voltage (the difference between the first and third supply voltages is 1/3 x VCC, and the difference between the second and fourth supply voltages is 1/3 x VCC; hence, the offset is equal to 1/3 X VCC).

Regarding claim 6:  Miyamoto teaches the memory cell arrangement of claim 4, further comprising: an addressing circuit (4 and 5 in FIG. 1) configured to provide the plurality of input voltages of the first set of memory cell drivers to each memory cell driver of the first set of memory cell drivers and to provide the plurality of input voltages of the second set of memory cell drivers to each memory cell driver of the second set of memory cell drivers (the signals are seen as inputs into ROW DECODER 2 and COLUMN DECODER 3).  

Regarding claim 7:  Miyamoto teaches the memory cell arrangement of claim 6, wherein the addressing circuit is configured to provide the plurality of input voltages of the first set of memory cell drivers to each memory cell driver of the first set of memory cell drivers (RALOW and RAUPP are row address signals; hence, they are from the addressing circuit) and to provide the plurality of input voltages of the second set of memory cell drivers to4Serial No. 16/861,640; Filed 4/29/2020Docket No. 55005-0016 Reply to Office Action each memory cell driver of the second set of memory cell drivers (ND3 and ND4 are outputs from amplification part and control the transistor gates that control which voltage of HSY or LSY to connect to a bit line; hence, they are controlled by the address from the address circuit) in order to perform one or more write operations (as seen in FIG. 4, for example; first write operation during T3 and second write operation during T5) for one or more memory cells of the plurality of memory cells.  

Regarding claim 8:  Miyamoto teaches the memory cell arrangement of claim 7, wherein the addressing circuit and the voltage supply circuit are configured to provide a write voltage to the one or more memory cells (a selected WL is VCC and a BL is VSS=0V) with a first polarity (the voltage on the WL is higher than that on the BL) during a first write operation and/or with a second polarity during a second write operation (a selected WL is VSS=0V and a BL is VCC), wherein the first polarity is opposite the second polarity (the voltage on the WL changes from being higher than that on the BL in the first write to being lower than that on the BL in the second write; hence, opposite polarity).


Regarding claim 11:  Miyamoto teaches a method for operating a memory cell arrangement of claim 1, the method comprising: 5Serial No. 16/861,640; Filed 4/29/2020Docket No. 55005-0016 Reply to Office Action 
     providing the first supply voltage (VCC) to the first supply node of each memory cell driver of the first set of memory cell drivers (VCC is provided via SLSX; FIG. 14); 
     providing the second supply voltage (1/3 x VCC) to the second supply node of each memory cell driver of the first set of memory cell drivers (1/3 x VCC is provided via USSX; FIG. 14); 
     providing the third supply voltage (2/3 x VCC) to the first supply node of each memory cell driver of the second set of memory cell drivers (2/3 x VCC is provided via LSY; FIG. 16); and 
     providing fourth supply voltage (VSS or 0V) to the second supply node of each memory cell driver of the second set of memory cell drivers (VSS is provided via HSY or LSY; FIG. 16).

Regarding claim 12:  Miyamoto teaches the method of claim 11, further comprising:    
     providing, for each memory driver of the first set of memory cell drivers, a first plurality of input voltages (RALOW, RAUPP; FIG. 15) of the plurality of input voltages to the plurality of input nodes of the first set of memory cell drivers in order to control the memory driver of the first set of memory cell drivers to output either the first supply voltage or the second supply voltage to a respective one or more of the first control lines; and 
     providing, for each memory driver of the second set of memory cell drivers, a second plurality of input voltages (ND3, ND4; FIG. 17) of the plurality of input voltages to the plurality of input nodes of the second set of memory cell drivers in order to control the memory driver of the second set of memory cell drivers to output either the third supply voltage or the fourth supply voltage to the respective one or more second control lines.  

Regarding claim 13:  Miyamoto teaches the method of claim 12, wherein the plurality of memory cells define a write voltage (VCC; [0015, 0016, 0094-0104, 0221]; FIG. 32) for writing the plurality of memory cells; and wherein a voltage difference between the first supply voltage and the second supply voltage is substantially equal to about two thirds of the write voltage (2/3 X VCC), and wherein a voltage difference between the third supply voltage and the fourth supply voltage is substantially equal to about two thirds of the write voltage (2/3 X VCC).  

Regarding claim 14:  Miyamoto teaches he method of claim 13, wherein the first supply voltage (VCC) and the second supply voltage (1/3 x VCC) are provided with an offset relative to the third supply voltage (2/3 x VCC) and the fourth (VSS) supply voltage[, respectively] (a respective offset of 1/3 x VCC is observed).  

Regarding claim 15:  Miyamoto teaches the method of claim 14, wherein the offset is substantially equal to about one third of the write voltage (a respective offset of 1/3 x VCC is observed).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miamoto in view of Yamaguchi (2003/0086285 A1).

     Miyamoto does not specifically teach each memory cell of the plurality of memory cells comprises a ferroelectric field-effect transistor.
     Yamaguchi (FIG. 1: FIG. 2A-C; [0002, 0003, 0012]; claim 1), teaches a memory cell comprising a ferroelectric field-effect transistor 
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yamaguchi into the device and/or method of Miyamoto in a manner such that each memory cell of the plurality of memory cells would comprise a ferroelectric field-effect transistor like that taught by Yamaguchi.  The motivation to do so would have been to use a suitable alternative to the ferroelectric capacitor cell of Miyamoto to form a ferroelectric RAM (FERAM) array as evidenced by Yamaguchi.  


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Allowable Subject Matter
Claims 9 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827